


Exhibit 10.81

 

ABSOLUTE ASSIGNMENT OF LEASES AND RENTS

 

THIS ASSIGNMENT made as of the 30th day of January, 2004, between S&W OF LAS
VEGAS, L.L.C., a Delaware limited liability company, having an office at c/o The
Smith & Wollensky Restaurant Group, Inc., 1114 First Avenue, New York, New York
10021 (the “Assignor”) and MORGAN STANLEY DEAN WITTER COMMERCIAL FINANCIAL
SERVICES, INC., a Delaware corporation, having an office at 825 Third Avenue,
New York, New York 10022 (the “Assignee”).

 

W I T N E S S E T H:

 

THAT the Assignor for good and valuable consideration, receipt and sufficiency
whereof is hereby acknowledged, hereby absolutely and unconditionally grants,
transfers and assigns to the Assignee the entire landlord’s right, title and
interest in and to all existing leases, tenancies and occupancy agreements
(other than the Ground Lease, as hereinafter defined) covering or affecting all
or any part of that certain lot or piece or parcel of land and building(s), more
particularly described in Exhibit A annexed hereto and made a part hereof (the
said premises, together with the buildings and improvements now or hereafter
erected thereon, being hereinafter collectively referred to as the “Premises”). 
This assignment is absolute in nature and not an assignment for additional
security only.  The term “Ground Lease” shall mean the current ground lease
pursuant to which the Assignor presently occupies space at the Premises, which
is the “Subject Lease” under the Deed of Trust (defined below).

 

The foregoing assignment is made TOGETHER WITH all leases, tenancies and
occupancy agreements hereafter made (all present and future leases, tenancies
and occupancy agreements (other than the Ground Lease) are hereinafter
collectively referred to as the “Leases”); this assignment of present and future
Leases being effective without any further or supplemental assignment of any
nature whatsoever;

 

TOGETHER WITH all modifications, extensions and guaranties of all Leases;

 

TOGETHER WITH all Rents (as hereinafter defined).

 

THIS Assignment is made in connection with a Line of Credit Agreement, of even
date herewith, among the Assignor, the Assignee and The Smith & Wollensky
Restaurant Group, Inc. (the “Loan Agreement”).  Pursuant to the Loan Agreement,
the Assignee has committed to make Advances (as defined in the Loan Agreement)
of up to $2,000,000, on a revolving basis, to the Assignor, subject to and in
accordance with the terms of the Loan Agreement.  The obligation of the Assignor
to repay the Advances and any other amounts owed under the Loan

 

1

--------------------------------------------------------------------------------


 

Agreement is evidenced by a certain Promissory Note and secured by, among other
things, a certain Leasehold Deed of Trust encumbering the Premises (the “Deed of
Trust”), both of even date herewith (the Loan Agreement, the Deed of Trust and
the said Note (which terms include all modifications, extensions, increases,
renewals and guaranties thereof now or hereafter made) and the other documents
and instruments executed and delivered in connection therewith, all as modified,
extended, renewed and guaranteed, as applicable, are hereinafter collectively
referred to as the “Loan Documents”).  All sums payable by the Assignor pursuant
to the Loan Documents and all other sums with interest thereon becoming due and
payable to the Assignee under the provisions of this Assignment or the other
Loan Documents are hereinafter collectively referred to as the “Debt”).

 

THE ASSIGNOR WARRANTS AND REPRESENTS to the Assignee, in order to induce the
Assignee to enter into the Loan Agreement and to accept this Assignment and
knowing that the Assignee will rely hereon, that: (i) the Assignor is the sole
owner of the entire landlord’s interest in the Leases; (ii) the Leases are valid
and enforceable and in full force and effect and have not been altered, modified
or amended in any manner whatsoever except as herein set forth; (iii) no rent
reserved in the Leases has been assigned, pledged or in any manner transferred
or hypothecated, except pursuant to (x) that certain Absolute Assignment of
Leases and Rents dated August 23, 2002 made by the Assignor to the Assignee and
recorded on August 23, 2002 in the Official Records of Clark County, Nevada as
Instrument No. 00055, (y) that certain Absolute Assignment of Leases and Rents,
dated December 23, 2002, made by the Assignor to the Assignee and recorded on
December 23, 2002 in the Official Records of Clark County, Nevada as Instrument
No. 00766, and (z) this Assignment; and (iv) no rent for any period subsequent
to the date of this Assignment has been collected in advance of the time when
the same became due under the terms of the Leases.

 

THE ASSIGNOR COVENANTS WITH THE ASSIGNEE to observe and perform all the
obligations imposed upon the landlord under the Leases and not to do or permit
to be done anything to impair the interests granted to the Assignee hereunder;
to promptly send to the Assignee copies of all notices of default which the
Assignor shall send or receive under the Leases; to enforce the performance or
observance of the provisions thereof by the tenants thereunder; not to collect
any of the rents, income and profits arising from the Leases and/or the Premises
(the “Rents”) except as herein below set forth; not to subordinate any of the
Leases to any deed of trust (other than the Deed of Trust and any other deed of
trust made for the benefit of the Assignee) or other encumbrance or permit,
consent, or agree to such subordination without the prior written consent of the
Assignee; not to alter, modify or change the terms of any of the Leases nor give
any consent to exercise any option required or permitted by such terms without
the prior written consent of the Assignee, nor cancel or terminate any of the
Leases or accept a surrender thereof, nor convey or transfer, nor suffer or
permit a conveyance or transfer of, the Premises, or of any interest therein, so
as to effect directly or indirectly, approximately or remotely, a merger of the
estates and rights of, or a termination or diminution of the obligations of the
tenant thereunder; not to alter, modify or change the terms of any guaranty of
any of the

 

2

--------------------------------------------------------------------------------


 

Leases nor cancel or terminate such guaranty, without the prior written consent
of the Assignee; not to consent to any assignment of, or further subletting
under, any of the Leases, without the prior written consent of the Assignee;
except as expressly provided in Paragraph 7 of the Deed of Trust, not make, or
suffer to be made, any Lease of all or any portion of the Premises, nor
otherwise let all or any portion of the Premises, without the prior written
consent of the Assignee; at the Assignee’s request, to execute any documentation
confirming the assignment and transfer to the Assignee of any and all subsequent
Leases upon all or any part of the Premises, and to execute and deliver at the
request of the Assignee all other further assurances, confirmations and
assignments in the Premises as the Assignee shall, from time to time, reasonably
require in connection herewith.

 

THIS ASSIGNMENT IS MADE ON THE FOLLOWING TERMS, COVENANTS AND CONDITIONS:

 

1.                                       So long as there shall exist no default
under any of the Loan Documents (an “Event of Default”), nor any default by the
Assignor in the performance of any obligation contained herein and/or in any of
the Leases on the part of the Assignor to be performed or to cause to be
performed, the Assignee waives the right to enter the Premises for the purpose
of collecting the Rents and to let the Premises or any part thereof, and the
Assignor may continue to collect the Rents at the time of, but not more than one
(1) month prior to, the date provided for the payment thereof, and to retain,
use and enjoy the same and to let the Premises or any part thereof, all subject
to the provisions hereof and of the Loan Documents.

 

2.                                       Upon, or at any time after, the
occurrence of any Event of Default, or of any default with respect to any
obligation contained herein and/or in any of the Leases on the part of the
Assignor to be performed or to cause to be performed, the Assignee, without in
any way waiving such default or Event of Default or releasing the Assignor from
any obligation hereunder, at its option, without notice and without regard to
the adequacy of the indebtedness secured by the Deed of Trust, and irrespective
of whether the Assignee shall have commenced a foreclosure of the Deed of Trust,
may revoke the right of the Assignor to let all or any portion of the Premises
and collect the Rents and may, either in person or by agent, with or without
bringing any action or proceeding, or by a receiver appointed by a court, take
possession of the Premises and have, hold, manage, lease and operate the same on
such terms and for such period of time as the Assignee may in its sole
discretion deem proper and either with or without taking possession of the
Premises in its own name: (a) make any payment and/or perform any act which the
Assignor has failed to make or perform, in such manner and to such extent as the
Assignee may deem necessary to protect the interests granted to the Assignee
hereunder, or otherwise, including without limitation, the right to appear in
and defend any action or proceeding purporting to affect the interests granted
to the Assignee hereunder, or the rights or powers of the Assignee; (b) let the
Premises or any portion thereof in such manner and for such Rents as the
Assignee shall determine in its sole and absolute discretion; and/or (c) demand,
sue for, or otherwise collect and receive from all persons and entities
(including the Assignor, as provided

 

3

--------------------------------------------------------------------------------


 

in the Deed of Trust) all Rents, including those past due and unpaid, with full
power to make from time to time all alterations, renovations, repairs or
replacements thereto or thereof as may seem proper to the Assignee and to apply
the Rents to the payment of: (i) all expenses of managing the Premises,
including, without limitation, the salaries, fees and wages of a managing agent
and such other employees as the Assignee may deem necessary or desirable, (ii)
all taxes, charges, claims, assessments, water rents, sewer rents, and any other
liens, and premiums for all insurance which the Assignee may deem necessary or
desirable, and the cost of all alterations, renovations, repairs, or
replacements, and all expenses incidental to taking and retaining possession of
the Premises, and (iii) all or any portion of the Debt, together with (iv) all
costs and attorneys’ fees, in such order of priority as to any of the items
mentioned in this clause 2(c), as the Assignee, in its sole discretion, may
determine, any statute, law, custom or use to the contrary notwithstanding.  The
Assignee shall give to the Assignor notice of its revocation, pursuant to this
Paragraph 2, of the right to let and collect the Rents within a reasonable time
thereafter (except that no such notice shall be necessary if revocation results
from a “Event of Default” under the Loan Agreement with respect to which
acceleration of debt thereunder is automatic).  The exercise by the Assignee of
any rights or powers under this Paragraph 2, including, without limitation, the
collection of the Rents and the application thereof as herein provided, shall
not be considered a waiver by the Assignee of any default by the Assignor under
any of the Loan Documents or the Leases or this Assignment, any statute, law,
custom or use to the contrary notwithstanding.

 

3.                                       The Assignee shall not be liable for
any loss sustained by the Assignor resulting from the Assignee’s failure to let
the Premises after default or from any other act or omission of the Assignee in
managing the Premises after default, unless such loss is caused by the gross
negligence, willful misconduct or bad faith of the Assignee.  Nor shall the
Assignee be obligated to perform or discharge, nor does the Assignee hereby
undertake to perform or discharge, any obligation, duty or liability under the
Leases or under or by reason of this Assignment, and the Assignor shall, and
does hereby agree, to indemnify the Assignee for, and to hold the Assignee
harmless from, any and all liability, loss or damage which may or might be
incurred under any of the Leases or under or by reason of this Assignment and
from any and all claims and demands whatsoever which may be asserted against the
Assignee by reason of any alleged obligations and undertakings on its part to
perform or discharge any of the terms, covenants or agreements contained in any
of the Leases, unless resulting from the willful misconduct, gross negligence or
bad faith of the Assignee.  Should the Assignee incur any such liability under
any of the Leases or under or by reason of this Assignment or in defense of any
such claims or demands, the amount thereof, including costs, expenses and
attorneys’ fees shall be secured by the Deed of Trust, and the Assignor shall
reimburse the Assignee therefor within five (5) days after written demand and,
upon the failure of the Assignor so to do within such five (5) day period, the
Assignee may, at its option, declare all sums secured by the Deed of Trust
immediately due and payable.  It is further understood that this Assignment
shall not operate to place responsibility for the control, care, management or
repair of the Premises upon the Assignee, nor for the carrying out of any of the
terms and conditions of any of the Leases; nor shall it operate to make the

 

4

--------------------------------------------------------------------------------


 

Assignee responsible or liable for any waste committed on the Premises by the
tenants or any other parties, nor for any dangerous or defective condition of
the Premises, nor for any negligence in the management, upkeep, repair or
control of the Premises resulting in loss, injury or death to any tenant,
licensee, employee or stranger, unless resulting from the willful misconduct,
gross negligence or bad faith of the Assignee.

 

4.                                       Upon payment in full by the Assignor of
the Debt, this Assignment shall become and be void and of no effect, but the
affidavit, certificate, letter or statement of any officer, agent or attorney of
the Assignee showing any part of the Debt to remain unpaid shall be and
constitute presumptive evidence of the validity, effectiveness and continuing
force of this Assignment and any person may, and is hereby authorized to, rely
thereon; provided, however, that the full reconveyance of the Deed of Trust by
the Assignee shall conclusively terminate this Assignment.  The Assignor hereby
authorizes and directs the tenants named in the Leases or any other tenants or
future tenants or occupants of all or any portion of the Premises, upon receipt
from the Assignee of written notice to the effect that the Assignee is then the
beneficiary of the Deed of Trust and the indebtedness secured thereby and that a
default exists thereunder or under this Assignment, to pay over to the Assignee
(or as the Assignee may direct) all rents, income and profits arising or
accruing under the Leases or from the Premises and to continue so to do until
otherwise notified by the Assignee.

 

5.                                       The Assignee may take or release any
security for the payment of the Debt, may release any party primarily or
secondarily liable therefor and may apply any security held by it to the
satisfaction of the Debt without prejudice to any of its rights under this
Assignment.

 

6.                                       Anything in this Assignment or in any
of the other Loan Documents to the contrary notwithstanding, the Assignor shall
indemnify and hold the Assignee harmless and defend the Assignee at the
Assignor’s sole cost and expense against any loss or liability, cost or expense
(including, without limitation, reasonable attorneys’ fees and disbursements of
the Assignee’s counsel, whether in-house staff, retained firms or otherwise),
and all claims, actions, procedures and suits arising out of or in connection
with (i) any ongoing matters arising out of the transaction contemplated hereby,
the Debt, this Assignment, any other Loan Document or the Leases, including, but
not limited to, all costs of reappraisal of the Leases, whether required by law,
regulation, the Assignee or any governmental or quasi-governmental authority,
(ii) any amendment to, or restructuring of, the Debt and this Assignment, any of
the other Loan Document or the Leases, and (iii) any and all lawful action that
may be taken by the Assignee in connection with the enforcement of the
provisions of this Assignment, the other Loan Documents or the Leases, whether
or not suit is filed in connection with the same, or in connection with the
Assignor, any guarantor of the Debt or any tenant and/or any partner, joint
venturer or shareholder thereof becoming a party to a voluntary or involuntary
federal or state bankruptcy, insolvency or similar proceeding.  The foregoing
indemnity shall not apply to matters resulting from the gross negligence,
willful misconduct or bad faith of the Assignee.  All sums expended by the
Assignee shall be payable within five (5) days after written demand and,

 

5

--------------------------------------------------------------------------------


 

until reimbursed by the Assignor pursuant hereto, shall be deemed additional
principal of the Debt and secured by this Assignment, and shall bear interest at
the Default Rate (as defined in the Deed of Trust).  The obligations of the
Assignor under this paragraph shall, notwithstanding any exculpatory or other
provisions of any nature whatsoever set forth in this Assignment, or any of the
other Loan Documents, constitute the personal recourse undertakings, obligations
and liabilities of the Assignor.

 

7.                                       Nothing herein contained, and no act
done or omitted by the Assignee pursuant to the powers and rights granted to it
hereunder, shall be deemed to be a waiver by the Assignee of its rights and
remedies under the Deed of Trust or any of the other Loan Documents, and this
Assignment is made and accepted without prejudice to any of the rights and
remedies possessed by the Assignee under the terms thereof.  The rights of the
Assignee to collect the Debt, and to enforce any security therefor held by it,
may be exercised by the Assignee either prior to, simultaneously with, or
subsequent to any action taken by it hereunder.  The Assignor hereby absolutely,
unconditionally and irrevocably waives any and all right to assert any setoff,
counterclaim or crossclaim of any nature whatsoever with respect to the
obligations of the Assignor under this Assignment, the other Loan Documents or
otherwise with respect to the matters covered by the Loan Agreement in any
action or proceeding brought by the Assignee to collect same, or any portion
thereof, or to enforce, foreclose and realize upon the lien and security
interest created by the Deed of Trust or any other Loan Document securing
repayment of same, in whole or in part (provided, however, that the foregoing
shall not be deemed a waiver of the Assignor’s right to assert any compulsory
counterclaim maintained in a court of the United States, or of the State of New
York if such counterclaim is compelled under local law or rule of procedure, nor
shall the foregoing be deemed a waiver of the Assignor’s right to assert any
claim which would constitute a defense, setoff, counterclaim or crossclaim of
any nature whatsoever against the Assignee in any separate action or
proceeding).

 

8.                                       Nothing herein contained shall be
construed as constituting the Assignee a “mortgagee in possession” (or
equivalent) in the absence of the taking of actual possession of the Premises by
the Assignee pursuant to the provisions herein contained.  In the exercise of
the powers herein granted to the Assignee, no liability shall be asserted or
enforced against the Assignee, all such liability being expressly waived and
released by the Assignor.

 

9.                                       In case of any inconsistency or
conflict between the terms of this Assignment and the terms of the Deed of
Trust, the terms of this Assignment shall in all cases govern and control.

 

10.                                 The Assignor will, at the cost of the
Assignor, and without expense to the Assignee, do, execute, acknowledge and
deliver all and every such further acts, conveyances, assignments, notices of
assignments, transfers and assurances as the Assignee shall, from time to time,
require for the better assuring, conveying, assigning, transferring and
confirming unto the Assignee the property and rights hereby assigned or intended
now or hereafter so to be, or which the Assignor may be or may hereafter become
bound to convey or assign to the Assignee, or for

 

6

--------------------------------------------------------------------------------


 

carrying out the intention or facilitating the performance of the terms of this
Assignment or for filing, registering or recording this Assignment and, on
demand, will execute and deliver and hereby authorizes the Assignee to execute
in the name of the Assignor to the extent the Assignee may lawfully do so, one
or more financing statements or comparable security instruments, to evidence
more effectively the lien hereof upon the Leases.

 

11.                                 All notices given pursuant hereto shall be
given (and deemed received) in the manner set forth in the Loan Agreement.

 

12.                                 This Assignment, together with the
covenants, representations and warranties herein contained, shall inure to the
benefit of the Assignee and any subsequent beneficiary of the Deed of Trust and
shall be binding upon the Assignor, and its successors and assigns and any
subsequent owner of the Premises.

 

13.                                 This Assignment may only be modified,
amended or changed by an agreement in writing signed by the Assignor and the
Assignee, and may only be released, discharged or satisfied of record by an
agreement in writing signed by the Assignee.  No waiver of any term, covenant or
provision of this Assignment shall be effective unless given in writing by the
Assignee and if so given by the Assignee shall only be effective in the specific
instance in which given.  Whenever possible, each provision of this Assignment
shall be interpreted in such a manner as to be effective and valid under
applicable law, but if any provision of this Assignment shall be unenforceable
or prohibited by, or invalid under, applicable law, such provision shall be
ineffective to the extent of such unenforceability, prohibition or invalidity,
without invalidating the remaining provisions of this Assignment.  The Assignor
acknowledges that this Assignment and the other Loan Documents set forth the
entire agreement and understanding of the Assignor and the Assignee with respect
to the matters covered by the Loan Agreement and that no oral or other
agreement, understanding, representation or warranty exists with respect thereto
other than those set forth in this Assignment and the other Loan Documents.

 

14.                               The Assignor hereby irrevocably and
unconditionally waives, and the Assignee by its acceptance of the Deed of Trust
and this Assignment irrevocably and unconditionally waives, any and all rights
to trial by jury in any action, suit or counterclaim arising in connection with,
out of or otherwise relating to this Assignment and any other Loan Documents
heretofore, now or hereafter executed and/or delivered in connection therewith,
the Advances or in any way related to this transaction or otherwise with respect
to the Premises or the Leases.

 

15.                                 The Assignor acknowledges and agrees that,
upon recordation of this Assignment, the Assignee’s interest in the Rents shall
be deemed to be fully perfected, “choate” and enforced as to the Assignor and
all third parties, including without limitation any subsequently appointed
trustee in any case under the Bankruptcy Code (as defined in the Deed of Trust),
without the necessity of (i) commencing a foreclosure action with respect to the
Deed of Trust, (ii) furnishing

 

7

--------------------------------------------------------------------------------


 

notice to the Assignor or tenants under the Leases, (iii) making formal demand
for the Rents, (iv) taking possession of the Premises as mortgagee-in-possession
(or equivalent), (v) obtaining the appointment of a receiver of the rents and
profits of the Premises, (vi) sequestering or impounding the Rents, or (vii)
taking any other affirmative action.

 

16.                                 The Assignor acknowledges and agrees that
all Rents shall be deemed to be “Cash Collateral” under Section 363 of the
Bankruptcy Code in the event that the Assignor files a voluntary petition in
bankruptcy or is made subject to any involuntary bankruptcy proceeding.  After
the filing of such petition, the Assignor may not use Cash Collateral without
the consent of the Assignee and/or an order of any bankruptcy court pursuant to
Section 363(b)(2) of the Bankruptcy Code.

 

17.                                 It is expected that all Advances, if any,
made pursuant to the Loan Agreement will be disbursed from the State of New
York, which state the parties agree has a substantial relationship to the
underlying transaction embodied hereby, and in all respects, including, without
limiting the generality of the foregoing, matters of construction, validity and
performance.  This Assignment and the obligations arising hereunder shall be
governed by, and construed in accordance with, the laws of the State of New York
applicable to contracts made and performed in New York State and any applicable
laws of the United States of America, without regard to conflict of law rules
and principles.  Notwithstanding such provisions, however, matters respecting
title and the creation, perfection, priority and foreclosure or exercise of any
power of sale or similar remedy (including, without limitation, all matters
concerning the nature of any interest in property that results therefrom) of the
lien encumbering the collateral covered by this Assignment shall be governed by,
and construed and enforced in accordance with, the internal law of the State of
Nevada without giving effect to the conflicts of law rules and principle of such
state.

 

 

[Remainder of page left intentionally blank]

 

8

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, this Assignment has been executed by the Assignor the day
and year first above written.

 

 

 

S&W OF LAS VEGAS, L.L.C.

 

 

By:  The Smith & Wollensky Restaurant
Group, Inc., Sole Member

 

 

 

By:

/s/ Alan M. Mandel

 

 

 

Name: Alan M. Mandel

 

 

Title:   Secretary

 

 

STATE OF NEW YORK

)

 

ss.:

COUNTY OF NEW YORK

)

 

On the 29th day of January in the year 2004 before me, the undersigned, a Notary
Public in and for said State, personally appeared Alan M. Mandel, personally
known to me or proved to me on the basis of satisfactory evidence to be the
individual whose name is subscribed to the within instrument and acknowledged to
me that he executed the same in his capacity, and that by his signature on the
instrument, the individual, or the person upon behalf of which the individual
acted, executed the instrument.

 

 

 

 

 

 

 

 

 

 

/s/ Maria A. Chang

 

 

 

 

Maria A. Chang

 

 

 

 

Notarized

 

 

 

 

Notary Public

 

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

(Legal Description of Premises)

 

All that real property situated in the County of Clark, State of Nevada, bounded
and described as follows:

 

The South 120 feet of the West Half (W 1/2) of the Northwest Quarter (NW 1/4) of
the Southwest Quarter (SW 1/4);

 

AND

 

The North 10 feet of the West One-Half (W 1/2) of the Southwest Quarter (SW 1/4)
of the Southwest Quarter (SW 1/4) of Section 21, Township 21 South, Range 61
East, M.D.B. & M.

 

EXCEPTING THEREFROM  all State and County roads and highways.

 

--------------------------------------------------------------------------------


 

Assessor’s Parcel No. 162-21-301-014

 

 

S&W OF LAS VEGAS, L.L.C.

 

AND

 

MORGAN STANLEY DEAN WITTER
COMMERCIAL FINANCIAL SERVICES, INC.

 

 

ABSOLUTE ASSIGNMENT
OF LEASES AND RENTS

 

 

Dated:

As of January 30, 2004

 

 

Location:

3767 Las Vegas Boulevard

 

South Las Vegas, Nevada

 

 

 

 

RECORD AND RETURN TO:

 

Esanu Katsky Korins & Siger, LLP

605 Third Avenue

New York, New York 10158

Attention:

Stephen D. Brodie, Esq.

 

--------------------------------------------------------------------------------
